DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/732,429, filed on 6/5/2015.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Response to Amendment/Claim Status
Claims 1-20 are currently pending. Claim 1 has been amended; no claims were cancelled and no new claims were added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7; 11-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al (US 2013/0320837 A1-IDS presented prior art of record, hereafter Weaver). 
Re claim 1, Weaver discloses in FIG. 9 (with references to FIG. 8) an organic light emitting diode display comprising:
a substrate (Glass)
a first electrode (Anode; ¶ [0087]) on the substrate;
a second electrode (Cathode; ¶ [0087]) opposed to (above) the first electrode (Anode);
a first organic light emitting layer (DB EML; ¶ [0086]-[0087]), a third organic light emitting layer (Y EML; ¶ [0086]-[0087]) and a second organic light emitting layer (LB EML; ¶ [0087]) sequentially disposed between the first electrode (Anode) and the second electrode (Cathode), the third organic light emitting layer (Y EML) being between disposed between the first organic light emitting layer (DB EML) and the second organic light emitting layer (LB EML);

a first hole transport layer (HTL of stack 920; ¶ [0087])  between the first electrode (Anode) and the first organic light emitting layer (DB EML), the first hole transport layer (HTL of 920) directly contacting (physically touching) the first organic light emitting layer (DB EML);
a second hole transport layer (HTL of stack 910; ¶ [0087]) between the charge generation layer (CGL) and the third organic light emitting layer (Y EML); and
an electron transport layer (BL of stack 910; ¶ [0087] and see explanation and Response to Arguments below) between the second organic light emitting layer (LB EML) and the second electrode (Cathode), the electron transport layer (BL) directly contacting (physically touching) the second organic light emitting layer (LB EML),
wherein the first organic light emitting layer (DB EML) includes a first blue light emitting layer (¶ [0087]), the third organic light emitting layer (Y EML) includes a yellow light emitting layer (¶ [0087]), and the second organic light emitting layer (LB EML) includes a second blue light emitting layer (¶ [0087]), and
wherein the third organic light emitting layer (Y EML) and the second organic light emitting layer (LB EML) are configured to combine holes from the second 
hole transport layer (HTL of 910) with electrons from the electron transport layer (BL/ETL).

For the record, the examiner is taking the position that the blocking layer (BL) is well-known in the art as a hole-blocking layer (HBL) when deployed on the cathode side of the organic light emitting layer. A hole blocking layer functions to prevent (“block”) holes from reaching the organic light emitting layer from the cathode side; and hence allowing (“transporting”) electrons from the cathode to reach the organic light emitting layer. Hole-blocking layers (HBLs) are also described in the art as being electron-transport layers, as is evidenced by Liao et al (US 2009/0191427 A1: ¶ [0010] and [0020]); and KIM et al ("20150318511 A1: Abstract and ¶ [0019]; [0093]; [0173]-[0175]; [0200]-[0202]).
Further, the expression an electron transport layer is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). Such functional limitations must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (see MPEP § 2173.05(g) [R-08.2017]). In the case of the blocking layer (BL), it can perform or do the function of transporting electrons (i.e. an electron transport layer); and is not limited by claim language that does not limit a claim to a particular structure (See MPEP § 2111.04).

Re claim 2, Weaver discloses the organic light emitting diode display of claim 1, wherein the first organic light emitting layer (DB EML) comprises a fluorescent light emitting material (¶ [0014] and [0041]).

Re claim 3, Weaver discloses the organic light emitting diode display of claim 2, wherein each of the second organic light emitting layer (LB EML) and the third organic 

Re claim 4, Weaver discloses the organic light emitting diode display of claim 3, wherein the second organic light emitting layer (LB EML) comprises a first phosphorescent light emitting material (different from DB EML; ¶ [0014] and [0041]) and the third organic light emitting layer (Y EML) comprises a second phosphorescent light emitting material (¶ [0014] and [0041]), and
wherein the second organic light emitting layer (LB EML) is disposed directly on (physically touching) the third organic light emitting layer (Y EML).

Re claims 6 and 7, Weaver discloses the organic light emitting diode display of claim 1, wherein the third organic light emitting layer (Y EML) comprises a red light emitting layer (of R-G EML; ¶ [0087]) and a green light emitting layer (of R-G EML; ¶ [0087]); and the third organic light emitting layer (R-G or Y EML) comprises: a host (¶ [0031]); and a red light emitting dopant (¶ [0031]; [0035] and [0062]) and a green light emitting dopant (¶ [0031]; [0035] and [0062]) dispersed in the host.

Re claim 11, Weaver discloses in FIG. 9 (with references to FIG. 8) an organic light emitting diode display comprising:
a substrate (Glass)
a first electrode (Anode; ¶ [0087]) on the substrate;

a third organic light emitting layer (Y EML; ¶ [0086]-[0087]), a second organic light emitting layer (DB EML; ¶ [0086]-[0087]), and a first organic light emitting layer (LB EML; ¶ [0087]) sequentially disposed between the first electrode (Anode) and the second electrode (Cathode), the second organic light emitting layer (DB EML) being disposed between the first organic light emitting layer (LB EML) and the third organic light emitting layer (Y EML);
a charge generation layer (CGL; ¶ [0087]) disposed between the second organic light emitting layer (DB EML) and the first organic light emitting layer (LB EML);
a first hole transport layer (HTL of stack 910; ¶ [0087]) between the charge generation layer (CGL) and the first organic light emitting layer (LB EML), the first hole transport layer (HTL) directly contacting (physically touching) the first organic light emitting layer (LB EML);
a first electron transport layer (BL of stack 910; ¶ [0087] and see explanation and Response to Arguments below) between the second electrode (Cathode) and the first organic light emitting layer (LB EML), the first electron transport layer (BL) directly contacting (physically touching) the first organic light emitting layer (LB EML);
a second hole transport layer (HTL of stack 920; ¶ [0087]) between the first electrode (Anode) and the third organic light emitting layer (Y EML); and
a second electron transport layer (laminate BL/ETL of stack 920; ¶ [0087]) between the second organic light emitting layer (DB EML) and the charge generation layer (CGL),

wherein the third organic light emitting layer (Y EML) and the second organic light emitting layer (DB EML) are configured to combine holes from the second hole transport layer (HTL of 920) with electrons from the second electron transport layer (BL/ETL of 920).
For the record, Weaver discloses that stacks 910 and 920 can be formed with or without the Y EML adjacent (under) either the DB EML or the LB EML (¶ [0086]-[0087] and [0090]). Therefore, FIG. 9 is being interpreted such that the Y EML is located under the DB EML in stack 920, with no Y EML in stack 910.

Also for the record, the examiner is taking the position that the blocking layer (BL) is well-known in the art as a hole-blocking layer (HBL) when deployed on the cathode side of the organic light emitting layer. A hole blocking layer functions to prevent (“block”) holes from reaching the organic light emitting layer from the cathode side; and hence allowing (“transporting”) electrons from the cathode to reach the organic light emitting layer. Hole-blocking layers (HBLs) are also described in the art as being electron-transport layers, as is evidenced by Liao et al (US 2009/0191427 A1: ¶ [0010] and [0020]); and KIM et al ("20150318511 A1: Abstract and ¶ [0019]; [0093]; [0173]-[0175]; [0200]-[0202]).
Further, the expression an electron transport layer is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). Such functional limitations must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (see MPEP § 2173.05(g) [R-08.2017]). In the case of the blocking layer (BL), it can perform or do the function of transporting electrons (i.e. an electron transport layer); and is not limited by claim language that does not limit a claim to a particular structure (See MPEP § 2111.04).

Re claim 12, Weaver discloses the organic light emitting diode display of claim 11, wherein the first organic light emitting layer (LB EML) comprises a fluorescent light emitting material (¶ [0014] and [0041]).

Re claim 13, Weaver discloses the organic light emitting diode display of claim 12, wherein each of the second organic light emitting layer (DB EML) and the third organic light emitting layer (Y EML) comprises at least one of a phosphorescent light emitting material (¶ [0014] and [0041]) or a fluorescent light emitting material (¶ [0014] and [0041]).

Re claim 14, Weaver discloses the organic light emitting diode display of claim 13, wherein the second organic light emitting layer (DB EML) comprises a first phosphorescent light emitting material (different from LB EML; ¶ [0014] and [0041]) and 

Re claims 16 and 17, Weaver discloses the organic light emitting diode display of claim 1, wherein the third organic light emitting layer (Y EML) comprises a red light emitting layer (of R-G EML; ¶ [0087]) and a green light emitting layer (of R-G EML; ¶ [0087]); and the third organic light emitting layer (R-G or Y EML) comprises: a host (¶ [0031]); and a red light emitting dopant (¶ [0031]; [0035] and [0062]) and a green light emitting dopant (¶ [0031]; [0035] and [0062]) dispersed in the host.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5; and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of ADAMOVICH et al (US 2015/0053939 A1-IDS presented prior art of record, hereafter Adamovich).
Re claim 5, Weaver discloses the organic light emitting diode display of claim 3, wherein the second organic light emitting layer (LB EML) comprises the fluorescent light emitting material (¶ [0014] and [0041]) and the third organic light emitting layer (Y EML) comprises the phosphorescent light emitting material (¶ [0014] and [0041]), but fails to disclose and wherein the organic light emitting diode display further comprises an intermediate layer between the third organic light emitting layer (Y EML) and the second organic light emitting layer (LB EML), the intermediate layer being configured to prevent charge guenching between the yellow light emitting layer (Y EML) and the second blue light emitting layer (LB EML).
However,
Adamovich discloses in FIG. 5f (with references to FIGS. 1 and 2) an organic light emitting diode display comprising: comprising an intermediate layer (separation 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the intermediate layer (SL) of Adamovich with the structure of Weaver, such that it is between the third organic light emitting layer (Y EML) and the second organic light emitting layer (DB EML), in order to form at least two layers of electron-hole recombination zones separated within the organic luminescent layer to improve luminescent efficiency of the organic electroluminescence device, where the interposed charge separation layer is formed of a material having large electron or hole mobility, and thus, electrons or holes in the first and second organic layers can be more stably supplied with a better concentration balance as compared with the conventional organic electroluminescence device. As a result, electron and hole concentrations for the electron-hole recombination within the first and second organic luminescent layers can be balanced and thereby allow stable light emission. Accordingly, the luminescent efficiency of the organic luminescent layer can be improved to a greater extent, and the lifetime of the organic electroluminescence devices can be lengthened (Kim; [0051]-[0052]). 

Re claim 15, Weaver discloses the organic light emitting diode display of claim 13, wherein the second organic light emitting layer (DB EM) comprises the fluorescent 
However, Adamovich renders the deficient limitations obvious as discussed above for claim 5.

Claims 8; and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of KIM et al (US 2015/0034923 A1-IDS presented prior art of record, hereafter Kim).
Re claims 8; and 18, Weaver discloses the organic light emitting diode display of claim 1; and claim 11, but fails to disclose wherein the charge generation layer (CGL) comprises an n-type layer configured to inject electrons and a p-type layer configured to inject holes.

However, Kim discloses in FIG. 1 an organic light emitting diode display comprising: a charge generation layer (160; ¶ [0047]), wherein the charge generation layer comprises an n-type layer (160N; ¶ [0047]) configured to inject electrons (¶ [0047]) and a p-type layer (160P; ¶ [0047]) configured to inject holes (¶ [0047]).
.

Claims 9, 10; 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of in view of TOYODA et al (US 2015/0054815 A1-IDS presented prior art of record, hereafter Toyoda).
Re claims 9, 10; 19 and 20, Weaver discloses the organic light emitting diode display of claims 1; and 11, but fails to disclose further comprising a color filter on the substrate; and further comprising a color filter substrate on the second organic light emitting layer.
However,
Toyoda discloses in FIGS. 2 and 3 an organic light emitting diode display comprising: a color filter (42 in FIG. 2; ¶ [0037]-[0038]) on a substrate (12; ¶ [0037]); and a color filter substrate (12 in FIG. 2; ¶ [0037]) on a second light emitting layer (B-EML/G-EML/R-EML in FIG. 3; ¶ [0043]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the color filter on the substrate; and the color filter substrate on the second light emitting layer of Toyoda with the structure of Weaver to filter or pass selective bands of light from white light.

Response to Arguments
Applicant's arguments filed 9/17/2021 with respect claims 1 and 11 have been fully considered but they are not persuasive for the following reason(s):
The applicant argues that Weaver fails to disclose, firstly for claim 1, an electron transport layer directly contacting a second organic light emitting layer; and secondly for claim 11, a first electron transport layer directly contacting a first organic light emitting layer.
The examiner, respectfully, disagrees in both cases for the following reasons:
The examiner takes the position that a blocking layer (BL) is well-known in the art as a hole-blocking layer (HBL) when deployed on the cathode side of the organic light emitting layer. A hole blocking layer functions to prevent (“block”) holes from reaching the organic light emitting layer from the cathode side; and hence, allowing (“transporting”) electrons from the cathode to the organic light emitting layer. Hole-blocking layers (HBLs) are also described in the art as being electron-transport layers, as is evidenced by Liao et al (US 2009/0191427 A1: ¶ [0010] and [0020]); and KIM et al ("20150318511 A1: Abstract and ¶ [0019]; [0093]; [0173]-[0175]; [0200]-[0202]).
Further, as discussed above, the expression an electron transport layer is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). Such functional limitations must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (see MPEP § 2173.05(g) [R-08.2017]). In the case of the blocking layer (BL), it can perform or do the function of transporting electrons (i.e. an electron transport layer); and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892